ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ հ ՊՎ-213
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «22» 2277 2012թ.

Հայաստանի Հանրապետության էներգետիկայի Ա բնական պաշարների
նախարարությունը ի դեմս "նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, ն «ՄՈՒԼՏԻ ԳՐՈՒՊ» ԿՈՆՑԵՌՆ ՍՊԸ
տետեսավարող սուբյեկտը (այսուհետ՝ ընդերքօգտագործող), ի դեմս տնօրեն ՍԵԴՐԱԿ
ԱՌՈՒՍՏԱՄՅԱՆԻ, որը գործում է ընկերության կանոնադրության հիման վրա, մյուս
կողմից, ղեկավարվելով Հայաստանի Հանրապետության քաղաքացիական
օրենսգրքով, Հայաստանի Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝
օրենսգիրք) ն այլ իրավական ակտերով, համապատասխանաբար նախարարության Ա
տնտեսավարող սուբյեկտի կանոնադրություններով Ա հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը,
տրամադրվող հանքավայրի կամ հանքավայրի տրամադրվող տեղամասի շահագործման
նախագիծը, կնքեցին սույն ընդերքօգտագործման պայմանագիրը (այսուհետ՝
պայմանագիր):

1 Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը կամ
հանքային ջրի աղբյուրը կամ հորատանցքը շահագործման տրամադրելու պայմանները
ն ժամկետները, լեռնահատկացման կոորդինատները, կողմերի իրավունքներն ու
պարտականությունները, վճարների (բնօգտագործման, բնապահպանական, բնության ն
շրջակա միջավայրի պահպանության դրամագլխի համալրման, մշտադիտարկումների
իրականացման) վճարման վերաբերյալ դրույթներ, բնապահպանական կառավարման
պլանը, ընդերքօգտագործման իրավունքի դադարեցման (զգուշացման, հրաժարման,
փոփոխության), համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափի ն կատարման ժամկետների վերաբերյալ, հանքի
փակման հետ կապված դրույթները, ինչպես նան նրանց փոխհարաբերությունները
կարգավորող այլ պայմաններ:

Լ2 Պայմանագիրը բաղկացած է հիմնական տեքստից ն Խ 1 հավելվածից, որը
կազմում է պայմանագրի անբաժանելի մասը:

ԼՅ Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:

2.Պսյ մանագրի առարկան

2.1 Պայ մանագրով` լ իազոր մարմինն
ընդերքօգտագործողին տարեկան
1345,6տ ԱՍ 5 մարմնով Ա 8648,6տ ԱՍ8Ց մարմնով օգտակար հանածոյի

(օգտակար հանածոյ ի քանակը, մ`, գ/տ)
մարման համար ժամանակավոր տիրապետմանն ու օգտագործմանն է
հանձնում 2006 թքի մարտի 15ից մինչն 2031թի մարտի 06-ը, իսկ
ընդերքօգտագործողն ընդունում է
ՀՀ Լոռու մարզի Մղարթի ոսկու
լհանքավայ րի անվանումը)
թիվ 5ն թիվ Ցհանքայ ին մարմինների
տեղամասի անվանումը կամ հանքային ջրերի աղբյուրի անվանումը կամ հորատանցթի համարը)
հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար
249857,0տ

ըստ Շլյ«Շչշկարգերի
Միմնական ն ուղեկից Ծգտակար հանածոների քանակները ըստկարգերի)
որոնք հատակսգծիի վրա ն ըստ իտրության սսհմանաիփակվում են
հետնյ պլ կոորդինատներով`

Թիվ 8հանքայ ին մարմին՝ Թիվ 5հանքայ ին մարմին`
1.2 :4253 2422 1.2 :5324 թ591
2.2-4260 "/Թ2430 2.2-65330 598

Յ.2-4309 "2383 Յ.2-65370 (575
4.2-:4350 "/թԹ2349 4.2-5390 (578
5.2-:4394 "/թԹ2320 5.2 -65425 "571
6.2-:4389 "/թ2410 6.2-5423 562
7. 4339 "/թ2439 7.2 -5386 /Թ568
8. 4300 52470 8.2-5364 (5563

րամադրվող սաշարների սահմանների Ծայ րակետայ ին կոորդինատները)

(Միմնական ն ուղեկից բաղադրիչ ների պարու նակությունը 22, գտն այլն)
միջինը հանքավայրում ճս 826գ/տ, /ճց 8,7 գ/տ այդ թվում 8-րդ
մարմին` /ճս 822 գ/տ.

(օգտակար հանածոյ ի պաշարների տեսակները (տարատեսակները))
ՃԲց 9,20 գ/տ թիվ 5-րդ մարմին` Ճս8,47 գ/տ, Ճց 3,047 գ/տ
(օգտակար հանածոյ ի լ եռնայ ին զանգվածից հանքարտադրատեսակի ել քը)

Լեռնահատկացման սահմանները հատապկսգծի վրան ըստփտրությ ան
(հավել ված) համաձայ ն լ եռնահատկացման ակտի թիվ ԼՎ-213
(ակտի համարը)

Պայ մանագրի ԿԱ ՛1 հավել վածով նշվում են ընդերքօգտագործողի
ֆինանսական առաջ արկները լո նրա կողմից վճարվող
ընդերքօգտագործման վճարները:

Պայ մանագիրն ըստ անհրաժեշմտությ ան կարող է ունենալ նան
այլ հավել վածներ՝ օգտակար հանածոյի արդյունահանման ն հումքի
վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զուգահեռաբար երկրաբանական ուսումնասիրությ ան աշ խատանքներ
կատարել ու դեպքում դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խպորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքավայրը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավունքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չ ի գտնվում:

-2-
23 «Պայ մանսգրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 ահու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալունքները ն ատտտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
շահագործել ընդերքի օգտագործման ն սսհասնությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ312 գրավոր զգուշացնելու նռն վաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

3.13 ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրությ ան վարման լ իարժեքությունը,
օգտակար հանածոների պաշարների շարժի հաշվառման իրականացման
եսն տեղեկատվության ներկայ ացման, սահմանվա` պահանջների
կատարումը.

Յ1314 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների չ ափխքանակների, վճարների
հպշվարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.

Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ո նախագծի պահանջների կատարումը`
բացառությ ամբ բնության Ան շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
լ իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
եսն համալիր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանու մը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրությ ուններ, բացառությ ամբ օգտակար
հանածոների հայ տնաբերման նպատակով, այդ մասին առնվազն 14 օր
սռաջ գրավոր իրազեկել ով ընդերքօգտագործման իրավունք կրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ սացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ պային,
արտադրական, ախսհեսմտայ ին, լ ատբորատր ն այլ տարածքներ ու
ստորաբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,

կատարել ու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Ց.1.11 ընդերքի օգտագործմա, ն պահպանության պետական
վերահսկողություն իրականացնելու տեսչական ստուգումների,
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման ն անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ես ընդերքի մասին Հայ աստանի Հանրապեռտության օրենսգրքի
դրույ թներին համապատասխան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առաջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

Յ.Յ Ընդերքօգտպործողն իրալունք ունի`

Յ.3Յ.1 բացառիկ իրավունքով կատարել ու երկրսբանական
ուսու մնակիրություն լ եռնահատկացման սահմաններում, իսկ

հատկացված ընդերքի տեղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.3Յ.2 մտնելու ընդերքի տեղամաս ն իրականացնել ու նամագծով
նախանեսված բոլոր աշ խտանքներն օգտակ ար հանածոյի
արդյ ու նսահանման նուսումնաիրությ ան նպատակով.

Յ.3Յ.3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցելու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.

Յ3Յ.4Ճ4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.3Յ5 օրենսգրքի պահանջների ասհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
լ ցակույ տերը.

Յ.3.6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսհանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքնե

Յ.3Յ8 վաղաժամկետ հրաժարվել ու օգտակար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով ն
օրենսգրքով նաատեսված պրտավորությունները:

Յ.4 Ընդերքօգտպգործողը պտտալոր է`
-4-
Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
համ ապատասխան.

Յ.4.2 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների` օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ.ձ4-Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տե ղափոխման ս վերամշ պման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասխհովել օգտակար հանածոյի արդյ ունսհանման նաագծի
պահ անջ ների կատարումը.

3.4.5 վարել երկրսբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ.4.6 վարել օգտակար հանածոների պաշարների ամենօրյ աշարժի
գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լիազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյ ալ եռամսյ ակային ն տարեկան
հաշվետվությ ունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամսդրել
ուսումնասիրված, արդյ ունահանվա` ն ընդերքում կորսված
օգտակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի,որակի ու քանակի մասին տվյպլ ներ.

Յ.4.10ասահովել ընդերքօգտագործման հետ կապված աշխառսնքների
կատարման անվտանգությունը.

Յ.4.11 ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ս այլ կառույցների պահ պանու թյունն
ընդերքօգտագործմա հետ կապված. աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12 ապահովե բնության, պատմ ակ ան ն մշակույ թի
հուշարձանների պահ պանու թյունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

Յ.4.13ապահովե շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախագծի ն Օգտակար հանածոյի արդյ ու նահանման
պայ մանագրի համաձայ ն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լ տիվացիապ), ինչ պես նան դրանք պի տանի դարձնել
տնտեսու թյ ան մեջ օգտագործման համար կամ բերել անվտանգ վիճակի.

Ց.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյ ու նատհանման պայ մանագրում չնշված օգտակար հանածոների
կու տպկումների հայ տնտբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

-5-
Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնել ու դեպքում իրականացնել դրա պահու ստավորումը
կառավարու թյ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտուժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ունսհանված տաածքի,
արդյ ու նահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղսդիրքի Ան դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ս առողջության ապահ ովման նպատակով
մշ տադիտարկու մների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում) կոնդիցիաները ն պաշարները ենթարկել
վերագնահատման ն ներկայ ացնել լ իազոր մարմնի վերահաստատմանը.

Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.

Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ լ ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
պահեստպյ ին, լ աբորատոր նայ տարածքներ ու ստորաբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
պռահանջվող փաս տաթղթեր, տվյ պ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թույ լ ատրել վերցնել ու փորձանմուշներ,
կատարել կապարպկնքում ն չ ախգրումներ, որոնք անմիջականորեն
առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությ ունները.

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նատ
41.1 չի կատարում օրենսգրքով նախատեսված

պար տավորությ ունները.

4.1.2 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավունքով նախատեսված իր

-6-
պար տավորությունների իրականացմանն առնչվող պայ մանները`
բացառությ ամբ օրենսգրքով սահմանված դեպքերի.

41Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքու մ:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո`ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Գաշվետլու թյ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է

ներկայ ացնել հետնյ ալ հաշվետվությ ունները ն
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
վճարների հաշվարկ-հաշվետվություն.

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՅ).

5.1.3

5.2 Հաշվետվությունների ձների փոփիման դեպքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել
ընդերքօգտագործողին` փոփոխությունների կատարման պահից

մեկամսյ աժամկետում:

53 Ընդերքօգտագործողը սահմանված վճարներ, վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետության օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով նձնով:

6. Պսյ մանագրի ուժի մեջ մտնելը, գործողու թյ ան ժակետը ն
լուծումը

6.1 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պտփհից ն գործում
է թույ լ տվությ ան գործողությ ան ամբողջ ժամանակահասմվածում, եթե

ությ ամ

կողմից պայ ման
6.32 ընդե

ընդերքօգտագո

՛ Պայ մանագիրը
փոփոխության

րքօգտագործողի
րծողի կողմից

գործում է նան
բ տրամադրված ընդերքի տեղամասի սահմանված
դեպքում: Եթե երկարաձգվել է
ն պայմանների փոփոիությ ամբ, ապա պայ մանագիրը
գործել ՝ հաշվի առնել ով այդփոփոխւթյունները:

Ժամկետ կամ

այ մանագիրը կարող է լուծվել՝
3.1 լ իազոր մարմնի նախաձեռնու թյ ամբ` ընդերքօգտագործողի

ագրի դրույ թների խախտման դեպքում.
նախձեռնությ ամբ`

ընդերքօգտագործման իրավունքի

օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու

դեպքում դիմո
հրաժարման հավ

ւմ ներկայ ացնելու ն լիազոր մարմնի կողմից
աս տագիր տրամադրել ու դեպքում.

6.3.Յ թույ

տվու թյ ան ժամկետի ավարտի դեպքում:

-7-
64 Լիազոր մարմնի կողմից թույլտվությունն օրենսգրքով
սսհմանված դեպքերում Ա կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ յ մանագիրը համարվում է լուծված:

7. Պսյ մանագրում փոփխություն կառտել ու հիմքերը

Լրսհետտփու զման ն (կամ) 2շսհսգործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրսբանական, տեխնիկատնտեսական պայ մանների
զգայի փոփոխման դեպքում ընդերքօգտագործողի սռսջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված ---:

8. Անհաղթահարել ի ուժի, ինչ պես նաւ կողմերի
գործունեու թյ ան հետչ կավպլած դեպքեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատատելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանսգիրը
կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, ինչ պես նան պայ թյունների, պատե ր ազմի,
ահաբեկչու թյ ան, քաղաքացիական պատերազմի, անկարգությ ունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորությունների կատարումը:

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'.Ծանուցում

Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ ու ղարկված
է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ կատարված է
փոխանցում Ֆաքսի միջոցով կողմի ստորն նշված հասցեով կամ այդ
նպատակով կողմի նշած մեկ այլ հասցեով, ընդ որում
յ ու րաքանչյուր դեպքում պետք է առկալ ինի գրավոր ստացական,որը
կարող է փոխանցվել էլ եկտրոնայ ին փոստի կամ ֆաքսի միջոցով:

11.Այ լ դրույ թներ
11.1 Սույն պայմանագրի հավել վածները կազմում են նրա

անբաժանել ի մասը.

-8-
112 Սույն պայ մանագիրը կազմված է Յ օրինակից` հայերեն
լեզվով,որոնք ու նեն հավասարազոր իրավաբանական ուժ.
Ա.Յ Պայմանագրին կցվում է հավելված՝ Խ 1 ֆինանսական առաջարկները Ա
ընդերքօգտագործման վճարները 2 էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի ն բնական պաշարների նախարարություն

ՀՀ. Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտեվելու վայրը)

հեռ.521-964, ֆաքս՝ (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)
Ընդերքօգտագործող , «ՄՈՒԼՏԻ ԳՐՈՒՊ» ԿՈՆՑԵՌՆ ՍՊԸ, ք. Ե նան, Թումանյան 21,
(փոստային դասիչը, գտեվելու վայրը.)
հեռ. 56-00-70, 58-22-00, 56-97-00, «ԷԼՏՑՇ» հ/հ 001-186501-001, հվհհ 03516447
ռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ հարկային կոդը,

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ'
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ' «ՄՈՒԼՏԻ ԳՐՈՒՊ» ԿՈՆՑԵՌՆ ՍՊԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԵԴՐԱԿ ԱՌՈՒՍՏԱՄՅԱՆ
(անունը, ազգանունը) (անունը, ազգանունը)

Հավելված Կ 1
օգտակար հանածոյի արդյունահանման
«22».22 2012թ. Վ ՊՎ-213
ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

Ա Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

հհ Աշխատանքների անվանումը Գումարը,
հազ. դրամ
1 Երկրաբանահետախուզական աշխատանքներ 20000.0
ա) շահագործական, հետախուզման ն լրահետախուզման
աշխատանքներ
բ) երկրաբանական ամփոփ հաշվետվությունների ն տեխնիկա- 1000.0

տնտեսական հիմնավորումների կազմում, հաստատում
2. | Ընդերքօգտագործման փաստաթղթերի ւփիաթեթի ձնակերպում՝
ա)հանքարդյունահանման լիցենզիայի (հատուկ լիցենզիայի)

տարեկան պետական տուրքի գումարը 10000.0
բ) ընդերքօգտագործման նախագծի մշակում, փորձաքննության 5000.0
անցկացում

Հանքավայրի նախապատրաստումը շահագործման 45500.0

ում 7800.0
մակաբացման աշխատանքներ 49500.0
դ) արտադրական ս աշխատանքային հրապարակի կառուցում 4900.0
ե) շենքերի, շինությունների նս օժանդակ կառույցների ստեղծում 2100.0
զ) անհրաժեշտ լեռնահանքային սարքավորումների Ա 69900.0
տրանսպորտային միջոցների ձեռքբերում
է) էլեկտրամատակարարման ապահովում 27000.0 |
ը) ջրաջերմամատակարարման ն ջրահեռացման ապահովում 300.0
թ) լցակույտերի ն հանքաքարի պահեստների տեղադրման 250.0
նախապատրաստում
ժ) բուսահողի կուտակում, ռեկուլտիվացիա 6315.0
Ընդամենը 249565.0

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

21  ընդերքօգտագործման դիմաց .ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ
(բնապահպանական, բնօգտագործման կամ ռոյալթի)՝ «Բնապահպանական ն
բնօգտագործման մասին» Հայաստանի Հանրապետության օրենքով սահմանված
կարգով ն չափով.

22 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում Է տարեկան պետական

«Հիթ

տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

3Յ. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների վճարներ

3.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության Ա
շրջակա միջավայրի դրամագլխի վճարներ՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով Ա վճարման կարգով՝

3-11 ընդերքօգտագործողը պարտավոր է Հայաստանի Հանրապետության
կառավարության 2003 թվականի օգոստոսի 14-ի Խ128-Ն որոշմամբ սահմանված
կարգով նախնական ն ընթացիկ հատկացումներ կատարել շրջակա միջավայրի
պահպանության դրամագլխին.

Յ12 դրամագլխին նախնական հատկացումը ընդերքօգտագործողի կողմից
կատարվում է (Պայմանագրի ստորագրման օրվանից հետո մեկ ամսվա ընթացքում)
947.25 հազ. դրամի չափով.

3.13 դրամագլխին ընթացիկ հատկացումները կատարվում են հետնյալ
ժամանակացույցին համապատասխան, յուրաքանչյուր տարի 233.381 հազ.
չափով սկսած 2006 թվականից մինչն 2029 թվականը ներառյալ:

32 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչութան անվտանգութան ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

Յ3Յ բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարր չհ կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

Յ4 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնութան ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՄՈՒԼՏԻ ԳՐՈՒՊ» ԿՈՆՑԵՌՆ ՍՊԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԵԴՐԱԿ ԱՌՈՒՍՏԱՄՅԱՆ
(անունը, ազգանունը) ի ն

ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅի ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ
ՀՈԿՏԵՄԲԵՐԻ 20-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊՎ-213 ՊԱՅՄԱՆԱԳՐԻ
«4 486 2015 թ.

ք. Երնան « »

Հիմք ընդունելով ՀՀ էներգետիկայի Ա բնական պաշարների նախարարի
40 /4 2015թ. 8 232 -Ա հրամանը, ՀՄուլտի Գրուպ Կոնցեռն ՍՊԸ-ի
օգտակար հանածոյի արդյունահանման նպատակով ընդերքօգտագործման ՊՎ-213
պայմանագրի` ՀՀորոնք հատակագծի վրա Ա ըստ խորության սահմանափակվում են
հետնյալ կոորդինատներով»» տողում՝ ՀՀ թիվ 8 հանքային մարմնի՝ 1. 74252
322422, 2. «4260 (-2430, 3.:-4309 452383, 4. 124350 22349, 5.-4394 (-2320,
63724389 Վ-2410, 7.4339 «(-2439, 8.«-4300 4-2470, թիվ 5 հանքային
մարմնի՝.4-5324 /-591, 2.4-5330 /-598, 3.4-5370 35575, 4.4-5390 5578, 5.)-5425
ՎՇ571, 61125423 ՎՆ-562, 7.6-5386 1-568, 8.4-5364 1-563-» կոորդինատները
փոխարինել` ՀՀ թիվ 8 հանքային մարմնի` 1.2-4540069 4-8463914, 2.4-4540099
Կ-8463892, 32(24540125 58463875, 4.4-4540166 «-8463841, 5.-4540210
Վ58463812, 6304-4540205 «-8463902, 7.24-4540155 71-8463931, 8.224540108
Ս68463954, թիվ 5 հանքային մարմնի՝ 14541351 358462068, 2.4-4541349
Վ-8462058, 3.14-4541300 «-8462071, 4.2-4541280 -8462080, 5.4«4541250
Ս68462089, 6.21424541253 ՝Վ-8462107, 7.1-4541284 358462099, 8.7-4541302
368462086 կոորդինատներով ն բառերով,
Սույն փոփոխությունը համարվում է` օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման ՊՎ-213 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀՄՈՒԼՏԻ ԳՐՈՒՊ ԿՈՆՑԵՌՆ » ՍՊԸ
(կազմակերպության անվանումը)
ԵՐՎԱՆԴ ՁԱԽԱՐՅԱՆ ` 22 Մատան
---լանունը, ազգա (անունը: ազգանունը)

խտո յունը

«ԱՐ 27 2015թ.

Կ.Տ.

